Title: From Thomas Jefferson to Rufus Easton, 22 February 1806
From: Jefferson, Thomas
To: Easton, Rufus


                        
                            Sir
                     
                            Washington Feb. 22. 06.
                        
                        Your commission as judge of Louisiana, according to it’s own terms, & those of the constitution was to
                            expire at the end of the present session of the Senate. the nomination of a successor is then, by the constitution, as
                            free, as it originally was. in exercising the duty of nomination to office, it has never been, nor can be admitted, that
                            after a selection made of one of the competitors, all those who are unsuccesful shall have a right to have the reasons
                            specified for which they have been pretermitted, & to be heard in justification, on the ground of protecting their
                            reputation. I always recieve such documents of character as the parties or their friends offer, seek the best information
                            I can otherwise get, make up as honest an opinion as I can, and say no more about it. I never even let it be known who
                            asks for office, much less the grounds of not giving it. every one must be sensible what kind of altercation I should be
                            involved in on every nomination were I to specify the grounds of passing over a candidate, as you desire in your letter.
                            however if you think proper to call on me I will verbally state to you two or three facts & hear any thing you may wish
                            to say respecting them. it is the first time it has ever been asked, & is most probably the last time it will ever be
                            yielded to. Accept my salutations & respects.
                        
                            Th: Jefferson
                     
                        
                    